 

Exhibit 10.6

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 





  

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

THIS SPLIT DOLLAR LIFE INSURANCE AGREEMENT (the “Agreement”), entered into this
27th day of May, 2016, AMENDS AND RESTATES the agreement originally entered into
on February 15, 2012, by and between FIRST NATIONAL BANK OF NORTHERN CALIFORNIA,
a national bank organized under the laws of the United States, located in South
San Francisco, California (the “Bank”), and TOM MCGRAW (the “Executive”).

 

The purpose of this Agreement is to retain and reward the Executive, by dividing
the death proceeds of certain life insurance policies which are owned by the
Bank on the life of the Executive with the designated beneficiary of the
Executive. The Bank will pay the life insurance premiums from its general
assets.

 

Death proceeds payable under this Agreement shall be paid solely by the Insurer
from the proceeds of any Policy(ies) on the life of the Insured. In no event
shall the Bank be obligated to pay a death benefit under this Agreement from its
general funds. Should an Insurer refuse or be unable to pay death proceeds
endorsed to Insured under the express terms of this Agreement, Executive’s
Beneficiary(ies) shall not be entitled to a death benefit.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1“Bank’s Interest” means the benefit set forth in Section 2.1.

 

1.2“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.

 

1.3“Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4“Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.5“Executive’s Interest” means the benefit set forth in Section 2.2.

 

1.6“Insurer” means the insurance company issuing the Policy on the life of the
Executive.

 

1.7“Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.

 

1.8“Policy” or “Policies” means the individual insurance policy or policies
adopted by the Bank for purposes of insuring the Executive’s life under this
Agreement.



1

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

 

Article 2

Policy Ownership/Interests/Insurer/Assignment

 

2.1Bank’s Interest. The Bank shall be the sole owner of the Policies and shall
have the right to exercise all incidents of ownership. The Bank shall be the
beneficiary of the remaining death proceeds of the Policies after the
Executive’s Interest is determined according to Section 2.2 below.

 

2.2Executive’s Interest. The Executive shall have the right to designate the
beneficiary of a portion of the death proceeds. The Executive shall also have
the right to elect and change settlement options that may be permitted. Upon the
termination of this Agreement according to Article 7 herein, the Executive, the
Executive’s transferee, or the Executive’s beneficiary shall have no rights or
interests in the Policy and no death benefit shall be paid under this Section
2.2.

 

2.2.1 Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall pay to the Executive’s beneficiary the
present value of the stream of payments the Executive would have received under
the First National Bank of Northern California Amended and Restated Executive
Supplemental Compensation Agreement (the “ESCA”), dated
________________________, between the Executive and the Bank, as if the
Executive had reached full retirement benefit status under the ESCA while in the
active service of the Bank. This amount is payable in a lump sum upon the death
of the Executive.

 

2.2.2Death During Payment of a Benefit under the ESCA. If the Executive dies
after any benefit payments have commenced under Article 2 of the ESCA but before
receiving all such payments, the Bank shall cease paying the remaining benefit,
if any, and shall then pay to the Executive’s beneficiary a split dollar benefit
equal to the present value of the remaining stream of payments under the ESCA.
This amount is payable in a lump sum upon the death of the Executive.

 

2.2.3Death After Termination of Employment But Before Commencement of Payment
under the ESCA. If the Executive is entitled to a benefit under Article 2 of the
ESCA, but dies prior to the commencement of said benefit payments, the Bank
shall pay no benefit under the ESCA but shall pay to the Executive’s beneficiary
a split dollar death benefit equal to the present value of the remaining stream
of payments under the ESCA. This amount is payable in a lump sum upon the death
of the Executive.

 

2.2.4.Limitation on Amounts. Notwithstanding anything to the contrary in this
Agreement, any benefit payable under this Agreement shall not exceed the Net
Death Proceeds of the Policy.

 

2.3Insurer. The Insurer shall be bound only by the terms of the Policy. Any
payments the Insurer makes or actions it takes in accordance with the Policy
shall fully discharge it from all claims, suits and demands of all entities or
persons. The Insurer shall not be bound by or be deemed to have notice of the
provisions of this Agreement.

 

2.4Assignment. The Executive may assign without consideration all of the
Executive’s interests in the Policy and in this Agreement to any person, entity
or trust. In the event the Executive transfers all of the Executive’s interest
in the Policy, then all of the Executive’s interest in the Policy and in the
Agreement shall be vested in the Executive’s transferee, who shall be
substituted as a party hereunder and the Executive shall have no further
interest in the Policy or in this Agreement.

2

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

2.5Comparable Coverage. Upon execution of this Agreement, the Bank shall
maintain the Policy in full force and effect and in no event shall the Bank
amend, terminate, or otherwise abrogate the Executive’s interest in the Policy,
unless the Bank replaces the Policy with a comparable insurance policy to cover
the benefit provided under this Agreement and the Bank and the Executive execute
a new Split Dollar Policy Endorsement for said comparable insurance policy. The
Policy or any comparable policy shall be subject to the claims of the Bank’s
creditors.

 

Article 3

Premiums and Imputed Income

 

3.1Premium Payment. The Bank shall pay all premiums due on all Policies.

 

3.2Economic Benefit. The Bank shall determine the economic benefit attributable
to the Executive based on the life insurance premium factor for the Executive’s
age multiplied by the aggregate death benefit payable to the Beneficiary. The
“life insurance premium factor” is the minimum factor applicable under guidance
published pursuant to Treasury Reg. § 1.61-22(d)(3)(ii) or any subsequent
authority.

 

3.3Imputed Income. The Bank shall impute the economic benefit to the Executive
on an annual basis, by adding the economic benefit to the Executive’s W-2, or if
applicable, Form 1099.

 

Article 4

General Limitations

 

4.1Termination for Cause. In the event that Executive’s employment is terminated
for Cause, Executive shall forfeit all rights and benefits under this Agreement.

 

“Cause” shall mean (i) the Executive’s willful misconduct, usurpation of
business opportunity or gross negligence related to the Bank; provided that
Executive shall first be given ten (10) days following written notice from the
Board to cure any such breach (to the extent such breach is capable of being
cured); (ii) the Executive’s willful failure to adhere to the reasonable
policies of the Bank or any State of California or federal banking laws
(including the laws, rules, or regulations of the Federal Deposit Insurance
Corporation, the Board of Governors of the Federal Reserve System or the Office
of the Comptroller of the Currency); provided that Executive shall first be
given ten (10) days following written notice from the Board to commence
compliance with such policies or laws to the extent such failure is able to be
complied with subsequently; (iii) the Executive’s unauthorized disclosure to
third parties of any confidential information (including trade secrets) of the
Bank; or (iv) the Executive’s conviction of or entering of a guilty pleas or a
plea of no contest with respect to (A) a felony, (B) any crime involving fraud,
larceny, or embezzlement, or (C) any other crime involving moral turpitude which
is injurious to the reputation of the Bank. No act, or failure to act, by
Executive shall be “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in the best interest of the Bank.

3

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

  

Article 5

Beneficiaries

 

5.1Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits payable under the Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
Agreement of the Bank in which the Executive participates.

 

5.2Beneficiary Designation; Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Bank or its designated agent. The Executive’s beneficiary designation shall
be deemed automatically revoked if the Beneficiary predeceases the Executive or
if the Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved. The Executive shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and Bank’s rules and procedures, as in effect from time to
time. Upon the acceptance by the Bank of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Bank shall be
entitled to rely on the last Beneficiary Designation Form filed by the Executive
and accepted by the Bank prior to the Executive’s death.

 

5.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Bank or its designated agent.

 

5.4No Beneficiary Designation. If the Executive dies without a valid designation
of beneficiary, or if all designated Beneficiaries predecease the Executive,
then the Executive’s surviving spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made payable to the
personal representative of the Executive’s estate.

 

5.5Facility of Payment. If the Bank determines in its discretion that a benefit
is to be paid to a minor, to a person declared incompetent, or to a person
incapable of handling the disposition of that person’s property, the Bank may
direct payment of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person. The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit. Any payment of a
benefit shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.

 

Article 6

Claims And Review Procedure

 

6.1Claims Procedure. The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

6.1.1Initiation – Written Claim. The claimant initiates a claim by submitting to
the Bank a written claim for the benefits.

4

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 



  

6.1.2Timing of Bank Response. The Bank shall respond to such claimant within 90
days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.

 

6.1.3Notice of Decision. If the Bank denies part or all of the claim, the Bank
shall notify the claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

 (a)The specific reasons for the denial;      

 (b)A reference to the specific provisions of the Agreement on which the denial
is based;      

 (c)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;      

 (d)An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and      

 (e)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

6.2Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:

 

6.2.1Initiation – Written Request. To initiate the review, the claimant, within
60 days after receiving the Bank’s notice of denial, must file with the Bank a
written request for review.

 

6.2.2Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3Considerations on Review. In considering the review, the Bank shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 

6.2.4Timing of Bank’s Response. The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.

5

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

   

6.2.5Notice of Decision. The Bank shall notify the claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the claimant. The notification shall set forth:

 

 (a)The specific reasons for the denial;      

 (b)A reference to the specific provisions of the Agreement on which the denial
is based;      

 (c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and      

 (d)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 7

Amendments and Termination

 

7.1Amendment or Termination. This Agreement may be amended or terminated only by
a written agreement signed by the Bank and the Executive. In the event that the
Bank decides to maintain the Policy after termination of the Agreement, the Bank
shall be the direct beneficiary of the entire death proceeds of the Policy.

 

7.2Offer to Purchase. If the Agreement is terminated pursuant to Section 7.1,
the Bank shall not surrender, sell, or transfer ownership of the Policy without
first giving the Executive or the Executive’s transferee the option to purchase
the Policy for a period of sixty (60) days from written notice of such
intention. The purchase price shall be the fair market value of the Policy, as
determined under Treasury Reg. §1.61-22(g)(2) or any subsequent applicable
authority.

 

Article 8

Administration

 

8.1Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with this Agreement, provided that such amendments and
interpretations are made at all times in compliance with Section 409A of the
Code.

 

8.2Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

8.3Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

6

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

  

8.4Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

8.5Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the death of the Executive, and such other pertinent
information as the Plan Administrator may reasonably require.

 

Article 9

Miscellaneous

 

9.1Binding Effect. This Agreement shall bind the Executive and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.

 

9.2No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an Executive nor interfere with
the Executive’s right to terminate employment at any time.

 

9.3Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of California, except to the
extent preempted by the laws of the United States of America.

 

9.4Reorganization. The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm or person unless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement. Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.

 

9.5Notice. Any notice or filing required or permitted to be given to the Bank
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

 

First National Bank of Northern California

975 El Camino Real

South San Francisco, CA 94080



Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required pr permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

7

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 





 

9.6Entire Agreement. This Agreement, along with the Executive’s Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Executive as to the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

  

IN WITNESS WHEREOF, the parties executed this Agreement as of the date indicated
above.







        (NAME OF THE EXECUTIVE)             Executive             FIRST NATIONAL
BANK OF NORTHERN CALIFORNIA   By               Title:       

8

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

 

Beneficiary Designation

{ } New Designation

{ } Change in Designation

 

I, ________________________________. Designate the following as Beneficiary
under the Agreement:

 

Primary:

_______________________________________________________________

_______________________________________________________________

 

_________ %

_________ %

    Contingent:   ______________________________________________________________
 _________ % ______________________________________________________________
 _________ %    

Notes:

·Please PRINT CLEARLY or TYPE the names of the beneficiaries.    

·To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.    

·To name your estate as Beneficiary, please write “Estate of [your name]”.    

·Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

 

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

 

Name: _____________________________________

 

Signature:__________________________________          Date: ___________________

 

SPOUSAL CONSENT (Required if Spouse not named beneficiary):  

 

I consent to the beneficiary designation above, and acknowledge that if I am
named Beneficiary and our marriage is subsequently dissolved, the designation
will be automatically revoked.

 

Spouse Name: _________________________________________

 

Signature:_____________________________________________      Date:
___________________

 

 

Received by the Plan Administrator this ____________ day of ____________, 2____

 

By: _____________________________________

 

Title: ____________________________________

9